                      UNITED STATES BANKRUPTCY COURT
                             Western District of Texas

                                                                Bankruptcy Case
                                                                                20−10042−tmd
                                                                           No.:
                                                                   Chapter No.: 11
                                                                         Judge: Tony M. Davis
IN RE: Silicon Hills Campus, LLC , Debtor(s)




                                  NOTICE OF STATUS HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   Austin Courtroom 1, Homer Thornberry Judicial Bldg., 903 San Jacinto, Austin, TX 78701

     on   2/10/20 at 01:30 PM

     STATUS Conference Set For 2/10/2020 at 01:30 PM at Austin Courtroom 1 Related Document 1 Voluntary
     Petition under Chapter 11 (Non−Individual) Without Schedules, Without Statement of Financial Affairs,
     Without Attorney Disclosure of Compensation Filed by Morris Weiss For Debtor...Court Request Hearing...
     (Benitez, Estella)


Dated: 2/5/20
                                                          Barry D. Knight
                                                          Clerk, U. S. Bankruptcy Court




                                                                                   [Status Hearing Notice (BK)] [NtcsthrgBKapac]
